Title: To Benjamin Franklin from Jonathan Williams, Jr., 30 April 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
Nantes April 30. 1782.
Mr James Moore Brother to Mr Philip Moore of Philadelphia has been some Time in this Town. He came hither from Scotland intending for America, but finding that through his Brothers Connexions he can fix himself advantageously in Business here he has determined to stay & enter into the american Trade. I advised him first to take the Oath of Allegiance to the United States which he had not the smallest Objection to do, & would have set off immediately for Paris to take it in your Presence, but I apprehended the signing one before Witness might answer the Purpose, I therefore send it inclosed & request to know if it is sufficient because otherwise he will go to Paris immediately. I shall write you more fully respecting this Gentleman in a few days & request your Friendship for him. I have not yet recd your Answer about the Prisoners who are on Board here at my Expence, I have done nothing more than their necessities require & I doubt not you will think this a Charge rather on the Public than me.
I am as ever Your dutifull & affectionate Kinsman
Jona Williams J
have the seeds at last come to hand?
 
Notation: Jona. Williams 30 Apl. 1782.
